Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-13 are objected to because of the following informalities:  

Claim 8 recites the limitation:
 “operating the impeller such as to pump blood into the tube via one or more blood inlet openings that are disposed within the subject's left ventricle”
This should be changed to:
“operating the impeller  to pump blood into the tube via one or more blood inlet openings that are disposed within the subject's left ventricle”

Claims 9-13 are objected to as well based on dependency to claim 8. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess et al (US 20080103591) hereafter known as Siess in view of Evans et al (US 20130303831) hereafter known as Evans.

Independent claims:

Regarding claim 1:
Siess discloses:
An apparatus [see Fig. 1 and abstract… “A foldable intravascularly insertable blood pump”] comprising: 
a left ventricular assist device [see Fig. 1 element 10 and para 29… “The blood pump 10” A blood pump is at least a ventricular assist device] comprising: 
an impeller [see Fig. 1 element 20 and para 29… “An impeller 20”] configured to be placed inside a left ventricle of a subject [see Fig. 10 which shows element 30 (a section of the tube that contains the impeller inside) placed inside the labelled “LV” (left ventricle)], and to pump blood from the subject's left ventricle to an aorta of the subject [see Fig. 10 with blood flow being described by arrows and the para 41… “The blood pump 10 is arranged such that the pump head 31 comprising the distally arranged flow openings 38 is located in the left ventricle LV, and the rear pump region comprising the proximally arranged flow openings 40 is located inside the aorta AO in front of the aortic arch AOB.”], by rotating [see para 37… “said channel being kept sufficiently small by rotation of the impeller 20 for keeping a return flow of the blood through the channel 60 as small as possible.”];
a frame [see Fig. 1 elements 32 and 34… para 30…“the bulge 30 the envelope 24 comprises a concentric planar wall 32 which is arranged at a small distance to the distal side of the impeller 20. The bulge 30 is reinforced and stretched by concentrically arranged elastic bars 34”. Elements 32 and 34 together form a frame] disposed around the impeller [see Fig. 1 which shows the impeller (element 20) inside the bounds of the frame (elements 34 and 32)];
a tube [see Fig. 1 element 24… and para 29… “an envelope 24. The envelope 24 is preferably made of a sack-like polyurethane skin”] configured to traverse an aortic valve of the subject [see Fig. 10 with element “AK” being the aortic value], such that a proximal portion of the tube [see labelled figure below rejection to this claim] is disposed within the subject's aorta [see Fig. 10 which shows the apparatus in anatomy as claimed] and a distal portion of the tube [see labelled Figure below rejection to this claim and para 29…. “At the distal end, i.e. the left end in FIG. 1” which confirms this is the distal end] is disposed within the subject's left ventricle [see Fig. 10 which shows the apparatus in the anatomy as claimed], 
the distal portion of the tube [see labelled figure directly below rejection to this claim] defining one or more blood inlet openings [see Fig. 1 elements 38 and para 30… “the front flow opening 38 is an inlet opening” and labelled figure below rejection which shows elements 38 (the lateral blood inlet openings) relative to the other portions claimed] that are configured to allow blood to flow from the subject's left ventricle into the tube [see Fig. 10 which shows elements 38 positioned in “LV” (the left ventricle) and arrows pointed toward element 24 (the tube) which show blood flowing as claimed]; 
However, Siess fails to disclose “a mesh configured to prevent inner structures of the left ventricle from passing into the one or more blood inlet openings.”
	Evans discloses placing support members that include a mesh pattern at the proximal and distal ends of a tube to provide support to the tube [see Fig. 6 and paras 117-118… “The pattern may also be reversed, with a circumferential or helical braided or mesh pattern of support members 604 or ribs 606 on the ends”] in the analogous art of blood pumps [see para 2… “The present disclosure relates to blood pumps for cardiac support.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Siess by placing support members with mesh at both the proximal and distal portion of the tube which provides a mesh barrier between the inlets and the ventricle (i.e. “a mesh configured to prevent inner structures of the left ventricle from passing into the one or more blood inlet openings”) similarly to that disclosed by Evans as this would provide additional support for the tube placed in the body. 

    PNG
    media_image1.png
    462
    872
    media_image1.png
    Greyscale


Regarding claim 8:
A method [see para 41… “FIGS. 10-12 show different methods of placing the blood pump”] comprising: 
placing a left ventricular assist device [see Fig. 1 element 10 and para 29… “The blood pump 10” A blood pump is at least a ventricular assist device] into a left ventricle of a subject [see Fig. 10 and para 41… “FIG. 10 shows the blood pump 10 according to the first embodiment of FIG. 1. The blood pump 10 is arranged such that the pump head 31 comprising the distally arranged flow openings 38 is located in the left ventricle LV”], the left ventricular assist device including: 
a tube [see Fig. 1 element 24… and para 29… “an envelope 24. The envelope 24 is preferably made of a sack-like polyurethane skin”] configured to traverse an aortic valve of the subject [see Fig. 10 with element “AK” being the aortic value], such that a proximal portion of the tube [see labelled figure below rejection to this claim] is disposed within an aorta of the subject [see Fig. 10 which shows the apparatus in anatomy as claimed] and a distal portion of the tube [see labelled Figure below rejection to this claim and para 29…. “At the distal end, i.e. the left end in FIG. 1” which confirms this is the distal end] is disposed within the subject's left ventricle [see Fig. 10 which shows the apparatus in the anatomy as claimed], 
an impeller [see Fig. 1 element 20 and para 29… “An impeller 20”] disposed within the distal portion of the tube [see labelled figure below rejection to claim], a frame [see Fig. 1 elements 32 and 34… para 30… “the bulge 30 the envelope 24 comprises a concentric planar wall 32 which is arranged at a small distance to the distal side of the impeller 20. The bulge 30 is reinforced and stretched by concentrically arranged elastic bars 34”. Elements 32 and 34 together form a frame] disposed around the impeller [see Fig. 1 which shows the impeller (element 20) inside the bounds of the frame (elements 34 and 32)]; 
operating the impeller such as to pump blood into the tube via one or more blood inlet openings that are disposed within the subject's left ventricle [see Fig. 10 and para 41… “The blood pump 10 is arranged such that the pump head 31 comprising the distally arranged flow openings 38 is located in the left ventricle LV, and the rear pump region comprising the proximally arranged flow openings 40 is located inside the aorta AO in front of the aortic arch AOB.” Elements 38 are inlet openings and arrows in Fig. 10 show blood flow as claimed.];
Deploying the left ventricular assist device [see Fig. 10 which shows the device deployed in the body].
However, Siess fails to disclose the left ventricular assist device as including a “mesh” as claimed. Additionally, Siess fails to disclose “deploying the mesh such as to prevent inner structures of the left ventricle from passing into the one or more blood inlet openings” as claimed. 
Evans discloses placing support members that include a mesh pattern at the proximal and distal ends of a tube to provide support to the tube [see Fig. 6 and paras 117-118… “The pattern may also be reversed, with a circumferential or helical braided or mesh pattern of support members 604 or ribs 606 on the ends”] in the analogous art of blood pumps [see para 2… “The present disclosure relates to blood pumps for cardiac support.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Siess by placing support members with mesh at both the proximal and distal portions of the tube which provides a barrier between the inlets and the left ventricle (i.e. “a mesh to prevent inner structures of the left ventricle from passing into the one or more blood inlet openings”) similarly to that disclosed by Evans and to deploy the mesh with the rest tube as this would provide additional support for the tube placed in the body. 


    PNG
    media_image1.png
    462
    872
    media_image1.png
    Greyscale

Dependent claims:
Regarding claims 2 and 9:
Siess in view of Evans discloses the invention substantially as claimed including all the limitations of claims 1 and 8 as outlined above.
However, Siess in view of Evans is silent as to the exact size of the holes in the mesh. Thus, Siess in view of Evans fails to disclose “wherein the inner structures of the left ventricle include inner structures of the left ventricle selected from the group consisting of: an interventricular septum, chordae tendineae, papillary muscles, and an apex of the left ventricle.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Siess in view of Evans to size the holes such that the holes are small enough to prevent inner structures of an interventricular septum, chordae tendineae, papillary muscles, and an apex of the left ventricle because absent unpredictable results such a modification is mere change in size which has been deemed to be obvious [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) ].

Regarding claim 3, see labelled “distal tip portion” in labelled figure below rejection to this claim. Additionally, as discussed in rejection to claim 1, the mesh covers the distal portion which is understood to include the distal tip portion (or the most distal portion of the distal portion).

    PNG
    media_image2.png
    331
    862
    media_image2.png
    Greyscale

Regarding claim 4, see rejection to claim 1.  As described in the rejection to claim 1 the mesh is placed over the distal portion which as shown in labelled figure below rejection to claim 1 includes the one or more blood inlet openings. Additionally, the rejection includes the citation of Fig. 6 of Evans (the reference that discloses the placement of the mesh) as shown the mesh surrounds the distal end in a cylindrical shape (i.e. separates the blood inlets from the inner structures of the ventricle in three dimensions.

Regarding claims 5, 13:
Fig. 10 of Siess shows arrows which represent blood flow from the LV (left ventricle) into elements 38 (the inlets) when the blood pump is deployed (i.e. a non-radially constrained configuration). Thus, Siess in view of Evans is understood to include direct blood flow in a similar direction when the mesh is deployed/ in a non-radially constrained configuration which recites “in a non-radially constrained configuration of the left-ventricular assist device, the mesh is shaped such as to direct blood flow from the subject's left ventricle into the one or more blood inlet openings” as recited by claim 5 and “deploying the mesh comprises using the mesh such as to direct blood flow from the subject's left ventricle into the one or more blood inlet openings” as recited by claim 13.

Regarding claim 10:
See rejection to claim 8 above. As described in the rejection to claim 8 the mesh is placed over the distal portion which as shown in labelled figure below rejection to claim 8 includes the one or more blood inlet openings. Thus, the mesh prevents inner structures of the left ventricle from passing into the one or more blood openings. Additionally, the rejection includes the citation of Fig. 6 of Evans (the reference that discloses the placement of the mesh) as shown the mesh surrounds the distal end in a cylindrical shape (i.e. separates the blood inlets from the inner structures of the ventricle in three dimensions).

Claim(s) 6-7,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess in view of Evans as applied to claims 1 and 8 above, and further in view of Fulton et al (US 20120022579) hereafter known as Fulton.
Siess in view of Evans discloses the invention substantially as claimed including all the limitations of claims 1 and 8 above. 
However, Siess in view of Evans is silent as to the exact material of the mesh used to support the proximal and distal ends. Thus, Siess in view of Evans fails to disclose “wherein the mesh comprises a radially-expandable mesh” as recited by claims 6 and 11 or “wherein the mesh comprises a self-expandable radially-expandable mesh.” as recited by claims 7 and 12.
Fulton discloses a known mesh used in the analogous art of pulmonary disorders [see para 2… “This disclosure relates generally to a medical device and method of use, and more specifically to a method and apparatus with coaxial components used to treat venous diseases”] includes a self-expandable radially expandable mesh braid [see para 68... “Herein the terms "expansile braid" and "mesh braid" and "braid" all reference the device braid portion. The device braid portion may be self-expanding or it may be controlled by actuator sheaths” and Fig. 2A-2D which shows the radial expansion of the mesh (element 260)].
Since Siess in view of Evans is silent as to the exact material properties of the mesh placed at the proximal and distal ends of the tube and Fulton discloses the use of self-expandable radially expandable mesh braid is a known type of mesh used in pulmonary disorders, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Siess in view of Evans to use a mesh made of a material that includes the property of being self-expandable radially expandable similarly to that disclosed by Fulton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792